DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In responding to applicant's amendment filed 02/24/2021, claims 1, 2, 5, 6, 9-16, 18, 19 been amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15 of U.S. Patent No. (10,644,479). Although the claims at issue are not identical, they are not patentably distinct from each other because
The claims recite a packaged semiconductor device and method comprising a package having a semiconductor device connected to a substrate, a conductive interconnect structure/wiring connecting the semiconductor to the substrate, and an encapsulated body covering the semiconductor where the emission region is exposed outside the encapsulated body.
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).

Current Application
(US 10,644,479)

    PNG
    media_image1.png
    331
    482
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    487
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    349
    898
    media_image3.png
    Greyscale



 
    PNG
    media_image4.png
    442
    661
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    151
    627
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    351
    333
    media_image6.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claims 1, 7, 8, 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (US 5,177,753).
With respect to claims 1, 16 Tanaka et al. ‘753 shows and discloses a packaged semiconductor device (Fig 5), comprising: a substrate having a first substrate surface (Fig 5: 3 top/a first substrate surface); a semiconductor device connected to the first substrate surface (Fig 5: semiconductor device 5 connected to top/ of the first substrate 3), the semiconductor device having a first major surface, a second major surface opposite to the first major surface, and a side surface extending between the first major surface and the second major surface (Fig 5: the semiconductor 3 having a first major surface 5a and a second major surface 5b opposite, and side surface between first and second major surfaces), wherein the semiconductor device comprises an optical device and the side surface of the semiconductor device includes an emitter region (Fig 5: the semiconductor 3 comprises an optical device 15/16 and the side surface of the semiconductor device includes an emitter region 5a through 15/16; Col 3: 15-65), and wherein the side surface comprises a first side proximate to a first outer side surface of the substrate and a second side distal the first outer side surface of the substrate (Fig 1: a first side 5a “front” proximate to a first outer side surface of substrate 3, and a second side “back” distal to the first outer side surface of the substrate 3); and the first side includes the emitter region (Col 1: 15-20 first side 5a emitting); a (Fig 5: a conductive interconnect structure 6/9/W3 electrically connecting the semiconductor device 4 to the substrate 3); and an encapsulated package body covering at least a portion of the first substrate surface and covering the semiconductor device, wherein the emitter region is exposed outside of the encapsulated package body, and wherein the package body covers and contacts the second side. (Fig 5: an encapsulated package body 18 covering at least a portion of the first substrate surface top 3 and covering the semiconductor device at surface side 5b, where the emitter region 5a is exposed outside the encapsulated package body 18, and the package body 18 covers and contacts the second side 5b).  Since claim 16 recites the same or identical elements/limitations it is inherent to use Tanaka et al. ‘753 to recite the method, product by process (Claims 9-14).

	With respect to claim 7, Tanaka et al. ‘753 shows and discloses wherein: the encapsulated package body comprises an epoxy material (Fig 5: the encapsulated package body 18; Col 3: 45-50 18 epoxy resin).
With respect to claim 8, Tanaka et al. ‘753 shows the substrate comprises: an insulating structure comprising the first substrate surface and a second substrate surface opposite to the first substrate surface (Fig 1: 3; Col 2: 45-50 insulating/silicon substrate 3 comprising first surface and opposite second surface); a conductive pattern layer adjacent to the first substrate surface (Fig 1: 6, 8, 14 conductive pattern to first substrate surface 3); conductive lands adjacent to the second substrate surface (Fig 1: the conductive lands 10-13 adjacent to the second substrate surface); and conductive interconnect paths electrically coupling the conductive pattern to the conductive lands (Fig 1: conductive interconnect paths/W1, W2, W4 wiring electrically coupling the conductive pattern 6, 8, 14 to the conductive lands). 

5.	Claims 2-4, 6, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 5,177,753) in view of Tanaka et al. (US 5,218,611)

With respect to claim 2 Tanaka et al. ‘753 shows and discloses wherein: the encapsulated package body encapsulates the conductive interconnect structure (Fig 5: side surface exposed outside the encapsulated package body 18, and encapsulate the conductive interconnect structure 6 / 9/ W3).  The claim further requires the first side is exposed outside of the packaged semiconductor device.  Tanaka et al. ‘753 did not explicitly states the above; However, Tanaka et al. ‘753 Fig 1 shows the first side 5a outside the substrate 3 toward the edge of the semiconductor package 2.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  
Tanaka et al. ‘611 of analogous art shows and discloses the semiconductor first side is exposed outside the packaged semiconductor device (Fig 2: 4A semiconductor, 4Aa first side outside the substrate 3A and packaged semiconductor 6A).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Tanaka et al. ‘753 with the first side exposed outside the package as taught or suggested by Tanaka et al. ‘611, for the benefit expose the emission side outside of the package.

With respect to claims 3, 4, 19 the claims further require wherein: the encapsulated package body covers more than 50% but less than 100% of the first major surface of the semiconductor device; OR the package body contacts the electronic device; and the encapsulated package body covers more than 50% but less than 100% of the first major surface of the (Fig 3, 4: 15, 18, 19).  Therefore, it is within one skill in the art to recognize Tanaka et al. ‘753 capable having the desired coverage, for bonding/holding the device in place.  Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in this case the amount of coverage is within one skill in the art.

With respect to claim 6 Tanaka et al. ‘753 shows wherein: the substrate comprises a second outer side surface opposite to the first outer side surface( Fig 1, 5: the substrate 3 second outer side “back” opposite the first outer side surface “front”); the encapsulated package body comprises a first package body side surface proximate to the first side of the semiconductor device; the first package body side surface comprises a tapered shape (Fig 5: 20 the encapsulated package body comprises a first package 15 body side surface proximate to the first side “front” of the semi. device 5 and comprises a tapered shape); the encapsulated package body comprises a second package body side surface opposite to the first package body side surface; and the second package body side surface is substantially co-planar with the second outer surface of the substrate (Fig 5: 20 the encapsulated package body comprises a second package 18 body side surface proximate to the second side surface is substantially co-planar with second outer surface “back” of substrate).

the first outer side surface of the substrate proximate to the first side of the semiconductor device comprises a singulated surface (Fig 1-6: outer side surface of the substrate 3 proximate to side surface of semiconductor device 5 comprises a singulated/cleavage surface); and the first side of the semiconductor device is positioned over the first substrate surface laterally inward from the singulated surface so that a portion of the first substrate surface is interposed between the first side of the semiconductor device and the singulated surface (Fig 1-6: the first side surface of semiconductor device 5 is positioned over the first substrate surface 3 laterally inward from the singulated/cleavage surface so that a portion of the first substrate surface is interposed between the first side of the semiconductor and the singulated/cleavage surface).

With respect to claim 17 Tanaka et al. ‘753 shows and discloses coupling the electronic component to the substrate, with a conductive interconnect structure, wherein the package body encapsulates the conductive interconnect structure (Fig 5: the electronic component of device 5 couple to the substrate 3, with a conductive interconnect structure/wiring 6 / 9/ W3, where the package body 18 encapsulates the conductive interconnect structure 6 / 9/ W3).

With respect to claim 20 Tanaka et al. ‘753 shows the package body comprises a package body side surface proximate to the side surface of the electronic component; and the package body side surface comprises a sloped shape (Fig 1, 5: 18 encapsulated package body side surface a sloped).

Allowable Subject Matter
6.	Claims 10-15 are allowed.
Claim 10:
 In conjunction to a packaged electronic device, comprising: a substrate having a major surface; an electronic device coupled to the substrate, wherein the side surface comprises an active surface proximate to the first side of the substrate; a package body encapsulating a conductive interconnect structure and at least a portion of the major surface of the substrate the electronic component wherein: the active surface and a portion of the first major surface of the electronic component proximate to the active surface are exposed outside of the package body; and the electronic component is coupled to the major surface of the substrate so that the active surface of the electronic component is laterally inward from the first side so that a portion of the major surface of the substrate is interposed between the first side and the active surface.
Claims 11-15 are also allowable as they directly depend on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	Claims 5, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5:
the second side of the side surface of the semiconductor device is an inactive side; and the encapsulated package body contacts the first major surface of the semiconductor device including a corner edge of the semiconductor device adjoining the first major surface and the second side.
Claim 18:

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

					COMMUNICATION
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828